Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 13, 14, 15, 17, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bargh et al. (US 2016/0152936 A1), herein referred to as Bargh, in view of Konishi et al. (WO 2015/122528 A1), herein referred to a Konishi.
Regarding claim 11, Bargh teaches a bioreaction container (60), comprising (Figs. 2-4; Paragraph [0095]); a  culture  chamber (62) configured  to  contain  a  culture  solution (66) and  a  life  form  in  an inner space (Paragraph [0139]); a chamber cover portion (top of chamber (62)) coupled to the upper end of the culture chamber (62), the chamber cover portion (top of chamber (62)) having a protruding tube provided on one side thereof so as to communicate with the inner space (Fig. 5); a gas introduction portion (302) configured to penetrate the chamber cover portion (top of chamber (62)) and to communicate with the inner space so as to supply a predetermined gas into the inner space (Paragraph [0097]); and an acidity/basicity adjustment portion installed on the chamber cover portion while containing an adjustment solution that adjusts pH of the culture solution such that the adjustment solution is discharged into the inner space by pneumatic pressure (Paragraph [0015]; Paragraph [0042]; [0108]-[0109]: fluid is moved from the adjustment portion to the culture chamber using air pressure created by the syringe); wherein the acidity/basicity adjustment portion comprises: a storage tank (82) 
Bargh does not explicitly state that the chamber cover portion is separate from the bioreaction chamber (62), however, it appears in Fig. 5 that the body of the chamber (62) and the covering of the chamber (top of (62) with connection points to 130, 302, 304, 306) are separate construction connected at the outer diameter of the chamber (62). Moreover, Bargh does not teach a filter cap coupled to the protruding tube. Konishi, however, teaches a cell culture device (Line 10) comprising a culture chamber (15), the culture chamber having an open upper end (15o), a chamber cover portion (15c) coupled to the open upper end (15o) of the culture chamber (15), the chamber cover portion (15c) having a protruding tube (8, 9) provided on one side thereof so as to communicate with the inner space (Fig. 1; Page 7, lines 252-256); a filter cap (culture solution supply portion) coupled to the protruding tube in an attachable/detachable manner so as to open/close the protruding tube (Fig. 1; Fig. 2; Page 4, line 147-Page 5, line 176; Page 7, lines 252-257: no reference characters are used to identify this feature, but the attachment point for the tube is present on the lid in Fig. 2); and an acidity/basicity adjustment portion (3) comprising an air introduction tube (6) configured to introduce air supplied from outside the storage tank (3) (Fig. 1; Page 6, lines 222-229).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively field to modify the teachings of Bargh to include the filter cap and structures taught by Konishi to provide the user with increased control over the conditions of the bioreaction container, and 
Regarding claim 12, Bargh teaches the bioreaction container as previously described, wherein the chamber cover portion (top portion of (62)) has a protruding side wall (84) formed to protrude upward along an outer peripheral surface thereof and has a mounting space provided between the protruding sidewall and the protruding tube (302, 304, 306), and the storage tank (82) is installed in the mounting space (Fig. 2; Fig. 3).
Regarding claim 13, Bargh teaches the bioreaction container as previously described, wherein the storage tank (82) comprises a first storage tank (82b) in which the adjustment solution that is acidic is stored and a second storage tank (82a) in which the adjustment solution that is basic is stored;  and air introduction tube (310) and the outflow tube (306) are formed so as to correspond to each of the first storage tank and the second storage tank (Fig. 3; Paragraph [0101]).
Regarding claim 14, Bargh teaches the bioreaction container as previously described, wherein the storage tank (82) is structured so as to be fitted/fixed to the mounting space along a circumferential direction of the chamber cover portion (84) such that there is no mounting interference with the gas introduction portion in the mounting space (Fig. 3; Paragraph [0101]). While Bargh does not explicitly teach the storage tank being formed in an arc-shaped barrel structure as described by the present invention, one having ordinary skill in the art at the time the invention was effectively filed would recognize this as nothing more than a change in shape with no discernable effect on the function of this component. Please see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04) for further details.
Regarding claim 15, Bargh teaches the bioreaction container as previously described, wherein the storage tank (82) comprises a first storage tank (82b) in which the adjustment solution that is acidic is stored and a second storage tank (82a) in which the adjustment solution that is basic is stored; and 
While Bargh does not explicitly teach the storage tank being formed in an arc-shaped barrel structure as described by the present invention, one having ordinary skill in the art at the time the invention was effectively filed would recognize this as nothing more than a change in shape with no discernable effect on the function of this component. Please see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04) for further details.
Regarding claim 17, Bargh teaches the bioreaction container as previously described, wherein the acidity/basicity adjustment portion comprises: a storage tank (82) having a containing space in which the adjustment solution is stored, the storage tank (82) being mounted on the chamber cover portion so as to surround a surface of the protruding tube (Fig. 3; Paragraph [0101]); and an outflow tube (130) having one end configured to communicate with the other end of the immersed tube and having the other end configured to penetrate/be coupled to the chamber cover portion.
Bargh fails to teach an embodiment comprising an air introduction tube that penetrates the storage tank, or an immersed tube. Konishi, however, teaches a cell culture device (Line 10) comprising a storage tank (3) having a containing space in which the adjustment solution is stored (Fig. 1; Page 6, lines 222-229); an air introduction tube (6) having one end configured to receive air and having the other end configured to penetrate/be coupled to the storage tank (3) (Fig. 1; Page 6, lines 222-229); an immersed tube (13) having one end configured to communicate with the other end of the air introduction tube, the immersed tube (13) being immersed in the adjustment solution in a bending shape, a microhole being formed in the immersed tube (13) such that the adjustment solution flows therein (Fig. 1; Page 4, line 162-Page 5, line 176); and an outflow tube (9) having one end configured to 
It would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Bargh to include the features taught by Konishi to selectively control the conditions within the bioreactor by introducing gas into the system at a desired pressure and concentration (Konishi: Page 4, line 162-Page 5, line 176; Page 6, lines 222-229).
Regarding claim 19, Bargh teaches the bioreaction container as previously described, wherein the gas introduction portion (310) comprises: a first gas introduction tube (302) configured to supply oxygen into the inner space; and a second gas introduction tube (304) configured to supply carbon dioxide or nitrogen into the inner space (Paragraphs [0096]-[0098]: Bargh teaches that the system is capable of inputting the desired gases either separately in combination).
Regarding claim 20, Bargh teaches the bioreaction container as previously described, wherein at least one selected from a DO measurement sensor configured to measure the amount of dissolved oxygen in the culture solution, a pH measurement sensor configured to measure acidity/basicity of the culture solution, and a temperature sensor configured to measure the temperature of the culture solution, is provided on one side of the culture chamber (Paragraph [0057]). 
Regarding claim 21, Bargh teaches the bioreaction container as previously described, comprising a stirrer (64) (Fig. 5; Paragraph [0095]). Bargh does not teach an embodiment wherein the stirrer is a barrier-type baffle having a through-hole or a protruding-type baffle. Konishi, however, teaches a cell culture device (Line 10) wherein a barrier-type baffle (27) having a through-hole formed therein is mounted in the inner space of the culture chamber so as to facilitate mixing between the culture solution and the life form (Fig. 4; Lines 287-298).
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bargh and Konishi, further in view of Bargh (GB 2495934 A), herein referred to as Bargh 2013.
Regarding claim 16, Bargh teaches the bioreaction container as previously described, wherein the acidity/basicity adjustment portion comprises: a storage tank (82) having a containing space in which the adjustment solution is stored, the storage tank being mounted on the chamber cover portion so as to surround a surface of the protruding tube (Fig. 3; Paragraph [0101]); a suction tube (202) configured to penetrate/be coupled to the storage tank such that one end thereof is immersed in the adjustment solution (Paragraph [0127]); and a discharge tube (160) provided such that the other end of the suction tube and one side of the air flow tube communicate with each other (Paragraph [0127]).
Bargh does not explicitly teach an embodiment wherein the acidity/basicity adjustment portion comprises an air flow tube. Bargh 2013, however, teaches a bioreactor air conditioning system (10) (Abstract), comprising an acidity/basicity adjustment portion (150) with an air flow tube (132) having one end configured to penetrate/be coupled to the chamber cover portion (110) such that air supplied from the other end thereof flows into the inner space (104) of the reaction vessel (100) (Fig. 2A; Page 14, lines 9-11; Page 15, lines 6-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Bargh to include the air flow tube taught by Bargh 2013 to control the concentration of CO2, and incidentally, the pH, of the system to maintain cell viability (Bargh 2013: Page 15, lines 6-8).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mausli (US 5,846,817).

Neither Bargh nor Konishi teaches an embodiment wherein the filter can rotate downward while being supported elastically. Mäusli, however, teaches a bioreactor with a cell culture chamber (Abstract) comprising a cover portion (21) connected to the housing via an elastic membrane (27) which allows for translational movement of the cover portion (21) (Fig. 3; Col. 4, lines 31-36).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively field to modify the teachings of Bargh to include the filter cap and structures taught by Konishi to provide the user with increased control over the conditions of the bioreaction container, and attach necessary components during various steps of the culturing process (Konishi: Page 7, lines 252-257). Moreover, it would have been obvious to include the cover portion configuration taught by Mäusli to ensure that liquid was able to enter the chamber through the gap created by the translation of the cover portion (Mäusli: Col. 4, lines 31-36).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Seeto et al. (WO 2012/134778 A1), teaches a container cap with integrated tubing and filters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R./
Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799